            Case 1:18-cv-02395-JEB Document 29 Filed 08/06/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNIÓN FENOSA GAS, S.A.

                               Plaintiff,

                v.                                  Civil Action No. 1:18-cv-02395-JEB

 ARAB REPUBLIC OF EGYPT

                               Defendant.

                      JOINT STATUS REPORT OF AUGUST 6, 2020

       Plaintiff Unión Fenosa Gas, S.A. and Defendant the Arab Republic of Egypt make this

submission pursuant to the Court’s Order of June 4, 2020, instructing the parties to “file a joint

status report updating the court as to the ongoing annulment proceedings by July 7, 2020 and every

thirty days thereafter until the conclusion of those proceedings.” Dkt. No. 26.

       1.      Since the parties’ Joint Status Report of July 7, 2020 (Dkt. No. 28), there have been

no additional developments in the ongoing annulment proceedings.


Dated: Washington, D.C.
       August 6, 2020
                                            Respectfully submitted,


                                                      /s/ Jeffrey S. Bucholtz
                                            Jeffrey S. Bucholtz (D.C. Bar 452385)
                                            KING & SPALDING LLP
                                            1700 Pennsylvania Avenue NW
                                            Suite 200
                                            Washington, D.C. 20006
                                            Tel: (202) 626-2907
                                            Fax: (202) 626-3737
                                            jbucholtz@kslaw.com

                                            Edward G. Kehoe (pro hac vice forthcoming)
                                            James E. Berger (D.C. Bar No. 481408)
                                            Charlene C. Sun (D.C. Bar 1027854)
Case 1:18-cv-02395-JEB Document 29 Filed 08/06/20 Page 2 of 2




                          Enrique J. Molina (pro hac vice forthcoming)
                          KING & SPALDING LLP
                          1185 Avenue of the Americas
                          New York, NY 10036-4003
                          Tel: (212) 556-2100
                          Fax: (212) 556 -2222
                          ekehoe@kslaw.com
                          csun@kslaw.com
                          emolina@kslaw.com

                          Attorneys for Plaintiff Unión Fenosa Gas, S.A.

                                   /s/ Matthew D. Slater
                          Matthew D. Slater (D.C. Bar No. 386986)
                          Larry C. Work-Dembowski (D.C. Bar No. 486331)
                          CLEARY GOTTLIEB STEEN & HAMILTON LLP
                          2112 Pennsylvania Avenue, NW
                          Suite 1000
                          Washington, D.C. 20037
                          Tel: (202) 947-1930
                          mslater@cgsh.com
                          lwork-dembowski@cgsh.com

                          Attorneys for Defendant Arab Republic of Egypt




                              2
